Name: COMMISSION REGULATION (EC) No 1768/96 of 11 September 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: processed agricultural produce;  competition;  tariff policy;  trade policy
 Date Published: nan

 12. 9 . 96 EN No L 231 / 19Official Journal of the European Communities COMMISSION REGULATION (EC) No 1768/96 of 11 September 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated temporarily suspended and certain licences should not be issued in respect of applications pending, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 1 31 5/96 (4), and in particular Article 8 (3) thereof, Whereas the market in certain milk products is currently subject to uncertainty, whereas licence applications of a speculative nature should be avoided which may lead to distortions of competition between operators and potenti ­ ally disrupt the continuity of exports of these products for the remainder of the period in question; whereas the issue of export licenses for the products involved should be HAS ADOPTED THIS REGULATION: Article 1 1 . The issue of export licences for milk products falling within CN codes 0406 90 27 and 0406 90 63 are hereby suspended for the period from 12 to 13 September 1996. 2. No licences shall be isued for products falling within CN codes 0406 90 27 and 0406 90 63 for which applications are still pending and against which licences would have been issued from 12 September 1996 . Article 2 This Regulation shall enter into force on 12 September 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 206, 16. 8 . 1996, p. 21 . 0 OJ No L 144, 28 . 6. 1995, p. 22. {*) OJ No L 170, 9. 7. 1996, p. 20.